Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered November 1, 2000, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly imposed the bargained-for alternative prison sentence upon defendant’s failure to complete a drug rehabilitation program, a condition of his plea bargain (see People v Avery, 85 NY2d 503, 507-508 [1995]). Defendant’s meritless excuse for unilaterally leaving the drug program did not warrant a hearing or further inquiry, and no such further proceedings were requested. Concur — Nardelli, J.P., Mazzarelli, Sullivan, Lerner and Marlow, JJ.